In an action for a divorce and ancillary relief, the husband appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered May 19,1995, which, inter alia, awarded the wife’s estate equitable distribution of the parties’ marital property.
Ordered that the judgment is affirmed, with costs.
Equitable distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing (Petrie v Petrie, 124 AD2d 449; see also, Carpenter v Carpenter, 202 AD2d 813; Bossard v Bossard, 199 AD2d 971). We find that the Supreme Court’s valuation and distribution of the marital property in this case was not an improvident exercise of discretion.
The husband’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Altman, Hart and Friedmann, JJ., concur.